The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/021,667 by LY et al. for “SHARING A PHYSICAL RANDOM ACCESS CHANNEL (PRACH) CONFIGURATION FOR AVOIDING COLLISIONS OF PRACH COMMUNICATIONS”, filed on 11/12/2020. 
Claims 1-30 are now pending. The independent claims are 1, 8, 18, and 23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US20220007414A1), hereinafter KIM, in view of Park et al. (US202100071152A1), hereinafter PARK.

KIM teaches A method of wireless communication performed by a first base station, comprising: (KIM, paragraphs 17-18, teach a method performed by a base station.)
determining collision avoidance information for avoiding collisions of physical random access channel (PRACH) communications from one or more user equipment (UEs), (KIM, paragraphs 17-18, 239-240, teach determining collision between RACH resources from one or more user equipment.)
the collision avoidance information including one or more of subcarrier spacing information or beam correspondence information; (KIM, paragraphs 241, 253, teach signaling the RACH slot pattern for RACH resource configuration on the basis of subcarrier spacing (i.e. subcarrier spacing information or beam correspondence).)
KIM does not describe and transmitting the collision avoidance information to a second base station.
PARK in the same field endeavor teaches and transmitting the collision avoidance information to a second base station. (PARK, Figs. 17-19, paragraphs 333-334 teach a first gNB1 (i.e. first base station) transmitting BWP configuration comprising subcarrier spacing to a second gNB2 (i.e. collision avoidance information to a second base station).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to transmit the collision avoidance information to a second base PARK, paragraph 236).

Regarding claim 2, KIM in view of PARK teaches the method of claim 1, wherein transmitting the collision avoidance information includes transmitting the collision avoidance information to the second base station over an Xn interface. (PARK, paragraphs 189, 271, 307, teach eNBs interconnected by means of Xn interface.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to transmit the collision avoidance information to the second base station over an Xn interface. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 3, KIM in view of PARK teaches the method of claim 1, wherein the collision avoidance information includes the subcarrier spacing information, the subcarrier spacing information indicating a first subcarrier spacing, from among a plurality of subcarrier spacings for PRACH, that is used by the first base station for configuring PRACH communications by UEs. (KIM, paragraphs 189, 214-215 teach each RACH preamble format having a specified subcarrier spacing from among a plurality of subcarrier spacings.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with KIM to configure the collision avoidance information includes the subcarrier spacing information, the subcarrier spacing information indicating a first subcarrier spacing, from among a plurality of subcarrier spacings for PRACH, that is used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 4, KIM in view of PARK teaches the method of claim 1, wherein the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation used by the first base station for configuring PRACH communications by UEs. (KIM, paragraph 183, teach the preamble sequences associated with root sequence.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 5, KIM in view of PARK teaches the method of claim 1, wherein the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information. (KIM, paragraphs 370-371, teach the SSBs corresponding to beams selected by measuring.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 6, KIM in view of PARK teaches the method of claim 1, wherein the beam correspondence information further includes an SSB-to-RACH occasion (RO) mapping used by the first base station for configuring PRACH communications by UEs. (KIM, paragraphs 353, teach the SSB to RACH RO mapping.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure  the beam correspondence information as further including an SSB-to-RACH occasion (RO) mapping used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 7, KIM in view of PARK teaches the method of claim 1, wherein the first base station provides a serving cell and the collision avoidance information includes the beam correspondence information, the beam correspondence information indicating one of a channel state information resource signal (CSI-RS) resource in a measurement object for the serving cell or a synchronization signal block (SSB) identifier for the serving cell. (PARK, paragraph 353 teaches parameters indicating SSB beam configuration and CSI-RS beam configurations.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configuring the beam correspondence information indicating one of a channel state information resource signal (CSI-RS) resource in a measurement object for the serving cell or a synchronization signal block (SSB) identifier for the serving cell.. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 8, KIM teaches A method of wireless communication performed by a first base station, comprising: (KIM, paragraphs 17-18, teach a method performed by a base station.) receiving, from a second base station, collision avoidance information for avoiding collisions of physical random access channel (PRACH) communications from one or more user equipment (UEs), (KIM, paragraphs 17-18, 239-240, teach determining collision between RACH resources from one or more user equipment.)
the collision avoidance information including one or more of subcarrier spacing information or beam correspondence information; (KIM, paragraphs 241, 
determining a PRACH configuration for PRACH communications by the one or more UEs based at least in part on the collision avoidance information; and transmitting the PRACH configuration to the one or more UEs. (KIM, paragraphs 17-18, 239-240, teach determining collision between RACH resources from one or more user equipment and transmitting the PRACH to the UEs.)
KIM does not describe from a second base station 
PARK in the same field endeavor teaches from a second base station (PARK, Figs. 17-19, paragraphs 333-334 teach a first gNB1 (i.e. first base station) transmitting BWP configuration comprising subcarrier spacing to a second gNB2 (i.e. collision avoidance information to a second base station).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to transmit the collision avoidance information to a second base station. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 9, KIM in view of PARK teaches the method of claim 8, wherein receiving the collision avoidance information includes receiving the collision avoidance information over an Xn interface. (PARK, paragraphs 189, 271, 307, teach eNBs interconnected by means of Xn interface.)
PARK with the teachings of KIM to transmit the collision avoidance information to the second base station over an Xn interface. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 10, KIM in view of PARK teaches the method of claim 8, wherein the collision avoidance information includes the subcarrier spacing information, the subcarrier spacing information indicating a first subcarrier spacing from among a plurality of subcarrier spacings for PRACH, and wherein determining the PRACH configuration includes selecting a second subcarrier spacing for the PRACH configuration that is different than the first subcarrier spacing. (KIM, paragraphs 189, 214-215 teach each RACH preamble format having a specified subcarrier spacing from among a plurality of subcarrier spacings.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the subcarrier spacing information indicating a first subcarrier spacing from among a plurality of subcarrier spacings for PRACH, and wherein determining the PRACH configuration includes selecting a second subcarrier spacing for the PRACH configuration that is different than the first subcarrier spacing. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

KIM in view of PARK teaches the method of claim 8, wherein the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation, and wherein determining the PRACH configuration includes selecting the frequency resource and the root sequence index for PRACH sequence generation for the PRACH configuration. (KIM, paragraph 183, teach the preamble sequences associated with root sequence.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 12, KIM in view of PARK teaches the method of claim 8, wherein the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information, and wherein determining the PRACH configuration includes selecting an SSB for the PRACH configuration that is different than an SSB indicated by the SSB transmission information. (KIM, paragraphs 370-371, teach the SSBs corresponding to beams selected by measuring.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information includes the beam PARK, paragraph 236).

Regarding claim 13, KIM in view of PARK teaches the method of claim 8, wherein the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information and an SSB-to-RACH occasion (RO) mapping, and wherein determining the PRACH configuration includes identifying a first RO based at least in part on the SSB transmission information and the SSB-to-RO mapping and selecting a second RO for the PRACH configuration that is different than the first RO. (KIM, paragraphs 353, teach the SSB to RACH RO mapping.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the beam correspondence information as further including an SSB-to-RACH occasion (RO) mapping used by the first base station for configuring PRACH communications by UEs, and determining the PRACH configuration includes identifying a first RO based at least in part on the SSB transmission information and the SSB-to-RO mapping and selecting a second RO for the PRACH configuration that is different than the first RO. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

KIM teaches A first base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (KIM, Fig. 29, paragraphs 361-362, teach a base station 10 comprising processor 11 and memory 12.)
determine collision avoidance information for avoiding collisions of physical random access channel (PRACH) communications from one or more user equipment (UEs), (KIM, paragraphs 17-18, 239-240, teach determining collision between RACH resources from one or more user equipment.)
the collision avoidance information including one or more of subcarrier spacing information or beam correspondence information; (KIM, paragraphs 241, 253, teach signaling the RACH slot pattern for RACH resource configuration on the basis of subcarrier spacing (i.e. subcarrier spacing information or beam correspondence).)
KIM does not describe and transmit the collision avoidance information to a second base station.
PARK in the same field endeavor teaches and transmit the collision avoidance information to a second base station. (PARK, Figs. 17-19, paragraphs 333-334 teach a first gNB1 (i.e. first base station) transmitting BWP configuration comprising subcarrier spacing to a second gNB2 (i.e. collision avoidance information to a second base station).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with KIM to transmit the collision avoidance information to a second base station. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 19, KIM in view of PARK teaches the first base station of claim 18, wherein the one or more processors, when transmitting the collision avoidance information, are configured to transmit the collision avoidance information to the second base station over an Xn interface. (PARK, paragraphs 189, 271, 307, teach eNBs interconnected by means of Xn interface.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to transmit the collision avoidance information to the second base station over an Xn interface. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 20, KIM in view of PARK teaches the first base station of claim 18, wherein the collision avoidance information includes the subcarrier spacing information, the subcarrier spacing information indicating a first subcarrier spacing, from among a plurality of subcarrier spacings for PRACH, that is used by the first base station for configuring PRACH communications by UEs. (KIM, paragraphs 189, 214-215 teach each RACH preamble format having a specified subcarrier spacing from among a plurality of subcarrier spacings.)
PARK with the teachings of KIM to configure the collision avoidance information includes the subcarrier spacing information, the subcarrier spacing information indicating a first subcarrier spacing, from among a plurality of subcarrier spacings for PRACH, that is used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 21, KIM in view of PARK teaches the first base station of claim 18, wherein the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation used by the first base station for configuring PRACH communications by UEs. (KIM, paragraph 183, teach the preamble sequences associated with root sequence.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 22, KIM in view of PARK teaches the first base station of claim 18, wherein the beam correspondence information further includes an SSB-to-RACH occasion (RO) mapping used by the first base station for configuring PRACH communications by UEs. (KIM, paragraphs 370-371, teach the SSBs corresponding to beams selected by measuring.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 23, KIM teaches A first base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (KIM, Fig. 29, paragraphs 361-362, teach a base station 10 comprising processor 11 and memory 12.) 
receive, from a second base station, collision avoidance information for avoiding collisions of physical random access channel (PRACH) communications from one or more user equipment (UEs), (KIM, paragraphs 17-18, 239-240, teach determining collision between RACH resources from one or more user equipment.)
the collision avoidance information including one or more of subcarrier spacing information or beam correspondence information; (KIM, paragraphs 241, 253, teach signaling the RACH slot pattern for RACH resource configuration on the 
determine a PRACH configuration for PRACH communications by the one or more UEs based at least in part on the collision avoidance information; and transmit the PRACH configuration to the one or more UEs. (KIM, paragraphs 17-18, 239-240, teach determining collision between RACH resources from one or more user equipment and transmitting the PRACH to the UEs.)
KIM does not describe from a second base station 
PARK in the same field endeavor teaches from a second base station (PARK, Figs. 17-19, paragraphs 333-334 teach a first gNB1 (i.e. first base station) transmitting BWP configuration comprising subcarrier spacing to a second gNB2 (i.e. collision avoidance information to a second base station).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to transmit the collision avoidance information to a second base station. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 24, KIM in view of PARK teaches the first base station of claim 23, wherein the one or more processors, when receiving the collision avoidance information, are configured to receive the collision avoidance information over an Xn interface. (PARK, paragraphs 189, 271, 307, teach eNBs interconnected by means of Xn interface.)
PARK with the teachings of KIM to transmit the collision avoidance information to the second base station over an Xn interface. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 25, KIM in view of PARK teaches the first base station of claim 23, wherein the collision avoidance information includes the subcarrier spacing information, the subcarrier spacing information indicating a first subcarrier spacing from among a plurality of subcarrier spacings for PRACH, and wherein the one or more processors, when determining the PRACH configuration, are configured to select a second subcarrier spacing for the PRACH configuration that is different than the first subcarrier spacing. (KIM, paragraphs 189, 214-215 teach each RACH preamble format having a specified subcarrier spacing from among a plurality of subcarrier spacings.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the subcarrier spacing information indicating a first subcarrier spacing from among a plurality of subcarrier spacings for PRACH, and wherein determining the PRACH configuration includes selecting a second subcarrier spacing for the PRACH configuration that is different than the first subcarrier spacing. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 26, KIM in view of PARK teaches the first base station of claim 23, wherein the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation, and wherein the one or more processors, when determining the PRACH configuration, are configured to select the frequency resource and the root sequence index for PRACH sequence generation for the PRACH configuration. (KIM, paragraph 183, teach the preamble sequences associated with root sequence.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the collision avoidance information indicates a frequency resource and a root sequence index for PRACH sequence generation used by the first base station for configuring PRACH communications by UEs. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 27, KIM in view of PARK teaches the first base station of claim 23, wherein the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information, and wherein the one or more processors, when determining the PRACH configuration, are configured to select an SSB for the PRACH configuration that is different than an SSB indicated by the SSB transmission information. (KIM, paragraphs 370-371, teach the SSBs corresponding to beams selected by measuring.)
PARK with the teachings of KIM to configure the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information. The motivation would be to reduce interference to and from neighbor carriers (PARK, paragraph 236).

Regarding claim 28, KIM in view of PARK teaches the first base station of claim 23, wherein the collision avoidance information includes the beam correspondence information, the beam correspondence information including synchronization signal block (SSB) transmission information and an SSB-to-RACH occasion (RO) mapping, and wherein the one or more processors, when determining the PRACH configuration, are configured to identify a first RO based at least in part on the SSB transmission information and the SSB-to-RO mapping and select a second RO for the PRACH configuration that is different than the first RO. (KIM, paragraphs 353, teach the SSB to RACH RO mapping.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of KIM to configure the beam correspondence information as further including an SSB-to-RACH occasion (RO) mapping used by the first base station for configuring PRACH communications by UEs, and determining the PRACH configuration includes identifying a first RO based at least in part on the SSB transmission information and the SSB-to-RO mapping and selecting a second RO for the PRACH configuration PARK, paragraph 236).

Claims 16-17 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US20220007414A1), hereinafter KIM, in view of Park et al. (US202100071152A1), hereinafter PARK, and further in light of Xiong et al. (US20200396744A1), hereinafter XIONG.

Regarding claim 16, although KIM in view of PARK teaches all the limitations with respect to claim 8 above, KIM in view of PARK does not describe wherein the PRACH configuration corresponds to communication of a message associated with a 4-step RACH procedure.
XIONG in the same field endeavor teaches wherein the PRACH configuration corresponds to communication of a message associated with a 4-step RACH procedure. (XIONG, paragraph 146 teaches a 4-step RACH procedure.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of XIONG with the teachings of the modified invention, as described above, to configure the PRACH configuration corresponds to communication of a message associated with a 4-step RACH procedure. The motivation would be to increase spectral efficiency (XIONG, paragraph 93).

KIM in view of PARK teaches all the limitations with respect to claim 8 above, KIM in view of PARK does not describe wherein the PRACH configuration corresponds to communication of a message associated with a 2-step RACH procedure.
XIONG in the same field endeavor teaches wherein the PRACH configuration corresponds to communication of a message associated with a 2-step RACH procedure. (XIONG, paragraph 146 teaches a 2-step RACH procedure.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of XIONG with the teachings of the modified invention, as described above, to configure the PRACH configuration corresponds to communication of a message associated with a 2-step RACH procedure. The motivation would be to increase spectral efficiency (XIONG, paragraph 93).

Regarding claim 29, although KIM in view of PARK teaches all the limitations with respect to claim 23 above, KIM in view of PARK does not describe wherein the PRACH configuration corresponds to communication of a message associated with a 4-step RACH procedure.
XIONG in the same field endeavor teaches wherein the PRACH configuration corresponds to communication of a message associated with a 4-step RACH procedure. (XIONG, paragraph 146 teaches a 4-step RACH procedure.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of XIONG XIONG, paragraph 93).

Regarding claim 30, although KIM in view of PARK teaches all the limitations with respect to claim 23 above, KIM in view of PARK does not describe wherein the PRACH configuration corresponds to communication of a message associated with a 2-step RACH procedure.
XIONG in the same field endeavor teaches wherein the PRACH configuration corresponds to communication of a message associated with a 2-step RACH procedure. (XIONG, paragraph 146 teaches a 2-step RACH procedure.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of XIONG with the teachings of the modified invention, as described above, to configure the PRACH configuration corresponds to communication of a message associated with a 2-step RACH procedure. The motivation would be to increase spectral efficiency (XIONG, paragraph 93).

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALLI Z BUTT/Examiner, Art Unit 2412